  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 1 of 20 PageID #:736




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                          )
  Anthony Leroy Patrick,                  )
                                          )
           Plaintiff,
                                          )
                                              No. 14 C 5414
                                          )
           v.                             )
                                              Judge Virginia M. Kendall
                                          )
  Keith T. Fuelling, et al.,              )
           Defendants.                    )
                                          )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Anthony Leroy Patrick brings various claims under 42 U.S.C. § 1983

and Illinois state law related to his arrest and ultimate guilty plea for firing a gun

from his home on June 15, 2013. In his suit, Patrick names Keith T. Fuelling, Jeremy

Sikorski, Anthony J. Martin, David Salazar, Vidal Vasquez, Paul S. Galiardo,

Dewilda Gordon, Thomas A. Taglioli, Patrick J. Golden, Kevin M. White, Michael J.

O’Connor, Scott E. Reiff, Nichelle R. Harris, Juan Hernandez, Peter Torres, Ronald

P. Dybas, Shawn D. McGavock, Richard E. Moravec, Robert Myers, Raymond M.

Doherty, Kelvin Williams, Robert Distasio, Robert Arteaga, Jr. (collectively,

“Defendant Officers”), and the City of Chicago as defendants. Defendants move to

dismiss Patrick’s Second Amended Complaint in its entirety pursuant to Federal Rule

of Civil Procedure 12(b)(6). Defendants’ motion to dismiss is granted.




                                     Page 1 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 2 of 20 PageID #:737




                                  BACKGROUND

      The following factual allegations are taken from Patrick’s Second Amended

Complaint (Dkt. 120) and are presumed true for the purposes of this motion. W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

      Patrick was doing some housework at 7159 S. Artesian Ave., Chicago, Illinois

on June 15, 2013. (Dkt. 120 ¶¶ 23–24). While Patrick was working, affiliates of the

Gangster Disciples began to gather outside 7221 S. Artesian Ave., Chicago, Illinois

and shout obscenities at Patrick. (Id. ¶¶ 24–25). Crystal Darling, Patrick’s former

girlfriend, lived at 7221 S. Artesian and was dating Armond Freeman, a known

member of the Gangster Disciples who disliked Patrick. (Id. ¶ 25). As Patrick was

finishing up his work and securing his tools in his truck, the men congregating

outside of 7221 S. Artesian began to shoot at Patrick. (Id. ¶ 28). Patrick got in his

truck and drove to his mother’s house, located at 7159 S. Maplewood Ave., Chicago,

Illinois. (Dkt. 120 ¶ 29). Upon arrival, Patrick parked his truck across the street and

went inside. (Id.).

      At the time, several people were in the 7159 S. Maplewood house in addition

to Patrick and his mother. Specifically, Dominique Boyd (Patrick’s then-girlfriend),

Boyd’s children, and four of Patrick’s five children. (Id. ¶ 10). Patrick spoke with

Boyd about getting shot at outside of 7159 S. Artesian before realizing his truck was

unlocked. (Id. ¶¶ 30–32). Concerned about the equipment still in his truck, Patrick

walked across the street to lock it up. (Dkt. 120 ¶¶ 31–32). While standing next to

his truck, a brick crashed through the windshield and Patrick looked up to see



                                     Page 2 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 3 of 20 PageID #:738




Freeman, the thrower, accompanied by another Gangster Disciple. (Id. ¶¶ 32–33).

Freeman and his companion began shooting at Patrick, continuing to advance while

Patrick ran across the street back inside his mother’s home. (Id. ¶ 34). Once inside

his mother’s home, Patrick “grabbed a gun that was loaded with buck shots and

reached his hand out from a cracked front door and shot the gun twice,” hitting

Freeman “in the buttocks and behind the ear.” (Id. ¶ 34). Freeman and the other

Gangster Disciple stopped shooting at Patrick and ran away. (Dkt. 120 ¶ 36).

      Patrick then “sat down for a bit to gather himself and then went to take a

shower.” (Id. ¶ 37). After showering, Patrick spoke with Ms. Boyd. (Id.). Sometime

after speaking with Boyd, Patrick heard banging on the front door. (Id.). Patrick

looked outside and saw Fuelling, Sikorski, and Martin standing on the porch along

with “many other officers [including O’Connor and White]” behind them “creating a

circumference around the front of the house.” (Dkt. 120 ¶¶ 11–12). The officers

outside told Patrick they wanted to speak with him and asked him to open the door.

(Id. ¶ 13). When Patrick opened the front door and confirmed his identity, Fuelling

and Sikorski “shoved him to the ground inside the entryway to the house and

handcuffed him.” (Id.).

      Sikorski yelled at Patrick, demanded to know where the gun was, and

“threatened to tear [Patrick’s] mother’s home apart if he didn’t tell them where the

gun was.” (Id. ¶ 14). Patrick was afraid to remain quiet, afraid for the safety of Boyd,

her children, his children, and his mother, and felt he had no choice but to obey the

officers and said there was a gun in the safe downstairs. (Dkt. 120 ¶ 16). Fuelling



                                      Page 3 of 20
   Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 4 of 20 PageID #:739




and Sikorski pulled the handcuffed Patrick off the ground and instructed him to lead

them to the safe. (Id. ¶ 17). Once in the basement, Fuelling and Sikorski directed

the children to go upstairs and shut the basement door, leaving them alone with

Patrick. (Id.). Sikorski failed to open the locked safe and told Patrick to open it,

which he did. (Id. ¶ 18). Once the safe was opened, Sikorski took “a number of guns

and ammunition” out of the safe and put them into pillowcases. (Dkt. 120 ¶ 19).

Vasquez came downstairs and followed as Sikorski and Fuelling led Patrick back

upstairs and into a waiting squad car. (Id. ¶ 21). Gordon and Galiardo were upstairs

as Patrick returned from the basement and Gordon instructed officers to “treat

[Patrick] like Jesus.” (Id. ¶ 22).

      The officers had neither a search nor an arrest warrant. (Id. ¶ 15). Vasquez

spoke to Patrick’s mother as Patrick was being placed in the squad car and “put a

paper on the [trunk] of the squad car and instructed [Patrick’s] mother that she

needed to sign the paper because as the owner of the house they needed her to sign

the document so they could bring her back the property that had been seized.” (Dkt.

120 ¶ 66). Patrick’s mother has bad eyesight and didn’t read the documents offered

by Vasquez but signed them nonetheless. (Id.).

      Patrick was arrested and taken to the station at 51st Street and Wentworth

Avenue. (Id. ¶¶ 39–40). Patrick was placed in a room where “each of his wrists were

separately hand-cuffed to the opposite ends of a low bench” so that he was “forced to

be in a squatting position with his arms splayed out along the length of the bench”

and “left alone in that position for many hours” (Id. ¶ 39). Between his arrest on



                                     Page 4 of 20
      Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 5 of 20 PageID #:740




June 15, 2013, and his preliminary hearing on June 26, 2013, the officers “falsified

police reports” and “concealed and ignored evidence” that would support Patrick’s

account of a defensive shooting. (Dkt. 120 ¶¶ 43–46). Patrick was ultimately charged

with 18 offenses: 5 counts of attempted first-degree murder, 1 count of aggravated

battery, 5 counts of “armed habitual criminal”, and 7 counts of unlawful use or

possession of a weapon. (Id. ¶ 47). Bail was set at $750,000, which Patrick could not

pay, and so he spent five years and five months in detention before pleading guilty to

one count of aggravated battery with a firearm on October 31, 2018. (Dkt. 88 at 1).

         Patrick filed the present civil action on July 15, 2014, naming the Chicago

Police Department, David Salazar, David Montes, and the City of Chicago as

defendants. (Dkt. 1 at 2). Patrick alleged in the Complaint defendants violated his

constitutional rights by entering his home and arresting him without probable cause,

a warrant, or exigent circumstances and failing to afford him a preliminary hearing

within 48 hours of his arrest. (Id. at 20–21). This Court dismissed Patrick’s initial

Complaint without prejudice for failure to include the date of his arrest. (Dkt. 6 at

2).

         Patrick filed a First Amended Complaint on October 16, 2014, which named

Fuelling, Sikorski, Vasquez, Martin, Gordon, and Galiardo as defendants. (Dkt. 15).

In the First Amended Complaint, Patrick alleged defendants violated his

constitutional rights by entering his home and arresting him without a warrant,

probable cause, or exigent circumstances. (Id. at 23–27). On March 5, 2015, this

Court stayed Patrick’s case pending the resolution of his underlying criminal case in



                                       Page 5 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 6 of 20 PageID #:741




People v. Patrick, No. 13 CR 12650-01 in the Circuit Court of Cook County, Illinois.

(Dkt. 37). The case was reinstated on January 7, 2019, upon Patrick’s guilty plea and

release from custody. (Dkt. 92).

      Patrick filed the operative Second Amended Complaint on March 6, 2020.

(Dkt. 120).

                                LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6), the complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted).    A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The Court accepts the complaint’s factual

allegations as true and draws all permissible inferences in Plaintiff’s favor.

Schumacher, 844 F.3d at 675 (quoting Iqbal, 556 U.S. at 678). The Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Olson v.

Champaign Cty., 784 F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The Seventh Circuit interprets this plausibility

standard to mean that the plaintiff must “give enough details about the subject-

matter of the case to present a story that holds together.” Vanzant v. Hill’s Pet

Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019) (quoting Swanson v. Citibank, N.A.,

614 F.3d 400, 404 (7th Cir. 2010)).       Evaluating whether a plaintiff’s claim is

sufficiently plausible to survive a motion to dismiss is “a context-specific task that



                                     Page 6 of 20
     Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 7 of 20 PageID #:742




requires the reviewing court to draw on its judicial experience and common sense.”

Schumacher, 844 F.3d 676 (quoting McCauley v. City of Chicago, 671 F.3d 611, 616

(7th Cir. 2011); Iqbal, 556 U.S. at 678)).

                                     DISCUSSION

I.      Count I: Section 1983 Unlawful Search and Seizure

        In Count I, Patrick alleges the Defendant Officers violated his Fourth

Amendment rights by conducting an unreasonable search and seizure of his person

and his property without a warrant. (Dkt. 120 ¶¶ 54–59). The existence of probable

cause is an absolute bar to such claims under § 1983. See Muhammad v. Pearson,

900 F.3d 898 (7th Cir. 2018).        Defendants argue Judge Wood’s reasoning for

dismissing the complaint in Patrick v. Cook County Department of Corrections, No.

13-cv-08552, a previous suit filed by Patrick, collaterally estops Patrick from arguing

the absence of probable cause in the present case. (Dkt. 146 at 12–13).

        “The doctrine of collateral estoppel, also known as issue preclusion, ‘ordinarily

bars relitigation of an issue of fact or law raised and necessarily resolved by a prior

judgment.’”    Wagner v. U.S., 971 F.3d 647, 657 (7th Cir. 2020) (quoting Bravo-

Fernandez v. U.S., 137 S. Ct. 352, 358 (2016)). For collateral estoppel to apply,

“(1) the issue sought to be precluded [must be] the same as an issue in the prior

litigation, (2) the issue must have been actually litigated, (3) the determination of the

issue must have been essential to the final judgment, and (4) the party against whom

estoppel is invoked must be fully represented in the prior action.” Waagner v. U.S.,

971 F.3d 647, 657 (7th Cir. 2020).



                                       Page 7 of 20
   Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 8 of 20 PageID #:743




      Patrick’s prior pro se complaint is strikingly similar to the present complaint

and raised the same legal issue based on the same factual allegations. Compare (Dkt.

120) with Patrick, No. 13-cv-08552, Dkt. 1. In reviewing Patrick’s application to

proceed in forma pauperis, Judge Wood dismissed the complaint under 28 U.S.C.

§ 1915(e)(2)(B) for failure to state a claim under Rule 8. Patrick, No. 13-cv-08552,

Dkt. 5. Judge Wood determined Patrick’s allegation in his complaint that he fired a

gun in self-defense established probable cause, thus disposing of his Fourth

Amendment claims. Id. at 4.

      Patrick’s present suit meets all the elements of collateral estoppel. Patrick

raised the same issue in his first suit and, even though he declined to timely challenge

dismissal of the earlier complaint, the issue was fully litigated. See, e.g., Trepainer

v. City of Blue Island, No. 03-C-7433, 2008 WL 4442623, at *4 (N.D. Ill. Sept. 29,

2008) (“[A] pro se party is given full and fair opportunity to litigate his case when he

is afforded the minimum procedural due process requirements.”).            The Seventh

Circuit has squarely rejected Patrick’s contention that his pro se status deprived him

of the opportunity to fully litigate the issue. DeGuelle v. Camilli, 724 F.3d 933, 938

(7th Cir. 2013) (“[T]he idea that litigation pro se should insulate a litigant from

application of the collateral estoppel doctrine . . . is absurd.”). Collateral estoppel is

intended to prevent the unnecessary waste of litigants’ and judicial resources of

allowing the same issue to be decided more than once and to discourage parties who

lose before one decisionmaker from shopping around for another. B&B Hardware,

Inc. v. Hargis Indus., Inc., 575 U.S. 138, 140 (2015). By filing multiple lawsuits



                                       Page 8 of 20
      Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 9 of 20 PageID #:744




arising out of his June 15, 2013, arrest involving identical legal issues, Patrick risked

judgement in one precluding the other. Although Patrick questions the merits of

Judge Wood’s finding of probable cause, collateral estoppel prevents relitigation of

correct and incorrect decisions alike. See Id. at 157–58. Judge Wood’s ruling as to

the viability of Patrick’s underlying constitutional claims was essential to the final

judgment on the merits. Consequently, Patrick’s § 1983 claim as to unlawful search

and seizure is precluded by federal common law.

         Count I is collaterally estopped and dismissed with prejudice.

II.      Count II: Section 1983 Excessive Force

         Defendants seek dismissal of Patrick’s claim under § 1983 for excessive force

on the basis that the claim is time-barred as a matter of law. (Dkt. 120 at 13–15).

While a statute-of-limitations argument is an affirmative defense and Patrick “need

not anticipate defenses and attempt to defeat them” in his complaint, he may plead

himself out of court by alleging facts sufficient to establish a statute-of-limitations

defense. Richards v. Mitcheff, 696 F.3d 635, 637–38 (7th Cir. 2012); see also Cancer

Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 675 (7th Cir. 2009)

(dismissing where it was “clear from the face of the amended complaint that it [was]

hopelessly time-barred”). Here, Patrick pleaded facts necessary to raise a statute of

limitations inquiry, leaving the Court to consider whether his claims are time-barred.

Where a plaintiff has pled facts which arguably establish an affirmative defense and

both sides have briefed the issue, practical considerations—such as discovery costs,

attorneys’ fees, and judicial efficiency—provide courts with ample reasons to resolve



                                       Page 9 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 10 of 20 PageID #:745




a dispositive point of law early in a case, whether the parties have briefed the

question as a Rule 12(b)(6) or a Rule 12(c) issue. In either case, a court’s decision

rests on the pleadings and whether a plaintiff has affirmatively pled himself out of

court.

         The length of the limitations period for a § 1983 action is determined by

reference to state law personal injury torts. Wallace v. Kato, 549 U.S. 384, 387 (2007).

In Illinois, a two-year statute of limitations applies to § 1983 claims. 735 ILCS 5/13-

202; Flynn v. Donnelly, 793 Fed. Appx. 431, 434 (7th Cir. 2019).          Federal law,

however, determines when § 1983 claims accrue. Johnson v. Winstead, 900 F.3d 428,

434 (7th Cir. 2018). Excessive force claims accrue immediately. Evans v. Poskon,

603 F.3d 362, 363 (7th Cir. 2010).

         Patrick’s excessive force claim springs from two primary allegations. First,

that Fuelling and Sikorski “shoved him to the ground inside the entryway to the

house and handcuffed him.” (Dkt. 120 ¶ 13). Second, that once placed under arrest,

Patrick was put in a room at the station where “each of his wrists were separately

hand-cuffed to the opposite ends of a low bench” which “forced [him] to be in a

squatting position with his arms splayed out along the length of the bench” and “left

alone in that position for many hours.” (Id. ¶ 39). Both alleged events occurred on

June 15, 2013, meaning the limitations period elapsed on June 15, 2015. (Id. ¶¶ 9,

40). Patrick’s Second Amended Complaint, filed on March 6, 2020, is outside the

limitations period.




                                     Page 10 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 11 of 20 PageID #:746




      Patrick responds that he alleged an excessive force claim in both the Complaint

and the First Amended Complaint and, regardless, the allegations contained within

the Second Amended Complaint relate back to those in the Complaint and First

Amended Complaint under either Rule 15(c)(1)(A) or Rule (c)(1)(B).           To allege

excessive force, Patrick must plead that an officer used unreasonable force—i.e.,

greater force than reasonably necessary—in effectuating his arrest in violation of his

Fourth Amendment rights. See Phillips v. Cmty. Ins. Corp., 678 F.3d 513, 519 (7th

Cir. 2012). Even under a generous reading, neither the Complaint nor the First

Amended Complaint alleged excessive force. See Sause v. Bauer, 138 S. Ct. 2561,

2563 (2018) (“In considering the defendants’ motion to dismiss, the District Court was

required to interpret the pro se complaint liberally[.]”). In these earlier pleadings,

Patrick merely alleges officers “handcuffed” him. (Dkt. 1 at 20; Dkt. 15 at 23).

Entirely absent from the Complaint and First Amended Complaint are any reference

to the degree of force used to handcuff Patrick or being left in an uncomfortable

position for an extended period of time at the police station. These allegations differ

materially from those at issue in the cases cited on response in which plaintiffs

claimed the handcuffs were “tight” or that officers “slammed” a door shut. See, e.g.,

Payne v. Pauley, 337 F.3d 767, 774–75 (7th Cir. 2003); Waterworth v. City of Joliet,

No. 17 C 4990, 2018 WL 2846393, at *1, 4 (N.D. Ill. 2018).

      Rule 15(c)(1)(B) permits relation back when “the amendment asserts a claim

or defense that arose out of the conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading[.]” Fed. R. Civ. P. 15(c)(1)(B). An



                                     Page 11 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 12 of 20 PageID #:747




amendment relates back to the original complaint if “the factual situation upon which

the action depends remains the same and has been brought to the defendant’s

attention by the original pleading.” Henderson v. Bolanda, 253 F.3d 928, 931 (7th

Cir. 2001). “The central inquiry under Rule 15(c) is whether the original complaint

‘gave the defendant enough notice of the nature and scope of the plaintiff’s claim that

he shouldn’t have been surprised by the amplification of the allegations of the original

complaint in the amended one.’” Supreme Auto Transp., LLC v. Arcelor Mittal USA,

Inc., 902 F.3d 735, 741 (7th Cir. 2018) (quoting Santamarina v. Sears, Roebuck & Co.,

466 F.3d 570, 573 (7th Cir. 2006)).      Rule 15(c)(1)(B) does not salvage Patrick’s

excessive force claim because it rests upon a set of facts and allegations wholly absent

from either the Complaint or the First Amended Complaint. Both the Complaint and

the First Amended Complaint describe police handcuffing Patrick, searching the

house for a gun, and arresting him, purportedly without probable cause or a warrant.

(Dkt. 1 at 20–21; Dkt. 15 at 23–27). While the Second Amended Complaint includes

these allegations, it also incorporates an entirely new set of factual claims,

specifically that officers used inappropriate physical force to handcuff and restrain

Patrick and that he was left in a stress position at the police station. (Dkt. 120 ¶¶ 13–

14, 39). These are the allegations upon which Patrick’s excessive force claims rely

and they appeared initially in the Second Amended Complaint.

      Patrick fares no better under Rule 15(c)(1)(A). Rule 15(c)(1)(A) permits an

amendment to relate back to the date of the original pleading when “the law that

provides the applicable statute of limitations allows relation back[.]” Fed. R. Civ. P.



                                      Page 12 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 13 of 20 PageID #:748




15(c)(1)(A). “Under Illinois law, relation back is allowed only when two requirements

are met: (1) the original complaint was timely filed, and (2) the amended complaint

grew out of the same transaction or occurrence set forth in the original pleading.”

Henderson, 253 F.3d at 932–33 (citing 735 ILCS 5/2-616(b) and Digby v. Chicago Park

Dist., 608 N.E.2d 116, 118 (Ill. 1992)). Illinois courts apply a “sufficiently close

relationship” test whereby “new factual additions will be considered to relate back

where there is a ‘sufficiently close relationship’ between the original and new claims

. . . in the general character of the set of factual allegations[.]” Porter v. Decatur Mem.

Hosp., 882 N.E.2d 583, 592 (Ill. 2008) (noting that “an amendment is considered

distinct from the original pleading and will not relate back where . . . the two sets of

facts are different in character, as for example when one alleges a slander and the

other alleges a physical assault[.]”).     Illinois’s relation back doctrine “is, in all

material respects, identical to the federal rule.” In re Safeco Ins. Co. of Am., 585 F.3d

326, 331 (7th Cir. 2009). For all the reasons previously discussed, the allegations

underpinning Patrick’s excessive force claim are of a different character and do not

bear a “sufficiently close relationship” to those of either the Complaint or the First

Amended Complaint.

       Count II is untimely and dismissed with prejudice.

III.   Count III: Section 1983 Due Process

       Defendants argue Count III, Patrick’s § 1983 Due Process claim, is barred

under Heck v. Humphrey. (Dkt. 146 at 8–10); 512 U.S. 477 (1994). The Heck doctrine

ensures against civil collateral attacks against outstanding criminal judgments.



                                      Page 13 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 14 of 20 PageID #:749




Heck, 512 U.S. at 484–85. Under Heck, Patrick cannot bring § 1983 claims which

“necessarily imply the invalidity of [the] conviction or sentence” until he can “prove

that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Id. at 486–87. Even if Patrick disclaimed any intention of challenging his

criminal conviction, Heck precludes any § 1983 claim “based on allegations that, if

true, would be inconsistent with a valid conviction.” Mack v. City of Chicago, 723

Fed. Appx. 374, 376 (7th Cir. 2018) (quoting Okoro v. Callaghan, 324 F.3d 488, 490

(7th Cir. 2003)).

      In applying Heck, courts must examine the relationship between the § 1983

claim at issue and the charge on which the plaintiff was convicted. Hardrick v. City

of Bollingbrook, 522 F.3d 758, 762 (7th Cir. 2008) (internal citation omitted); see also

VanGilder v. Baker, 435 F.3d 689, 691 n. 1 (7th Cir. 2006) (“Whatever a plaintiff may

originally have been criminally charged with, in applying the Heck Court’s holding

we examine only the actual conviction.”) (internal citations omitted). In exchange for

the State dismissing the remaining seventeen charges, Patrick pleaded guilty to one

count of aggravated discharge of a weapon on October 31, 2018. (Dkt. 88 at 1; Dkt.

120 ¶ 51). In Illinois, “[a] person commits aggravated discharge of a firearm when he

or she knowingly or intentionally . . . [d]ischarges a firearm in the direction of another

person[.]” 720 ILCS 5/25-1.2(a)(2). Patrick concedes that he fired a gun at Freeman

and his companion, striking Freeman. (Dkt. 120 ¶¶ 34–35); see also McCarthy v.



                                      Page 14 of 20
    Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 15 of 20 PageID #:750




U.S., 394 U.S. 459, 466 (1969) (“[A] guilty plea is an admission of all the elements of

a formal criminal charge[.]”). So far, so good.

        However, Patrick’s Due Process claim is rooted in his Fourteenth Amendment

right to a fair trial. (Dkt. 120 ¶ 70). 1 In Count III, Patrick alleges Defendant Officers

“deliberately withheld exculpatory evidence, and fabricated false reports and other

evidence, thereby misleading and misdirecting the criminal prosecution[.]” (Id. ¶ 69).

In doing so, Defendant Officers caused “the unjust criminal conviction of [Patrick],

thereby effectively denying him his constitutional right to a fair trial[.]” (Id. ¶ 70).

This claim baldly attacks the validity of Patrick’s conviction.

        Moreover, one of the key arguments underpinning Patricks’ Due Process claim

is that he acted in self-defense. (Id. ¶¶ 34–36, 44, 48). Patrick accuses Defendant

Officers of “intentionally and purposefully” ignoring and concealing evidence that he

acted in self-defense. (Dkt. 120 ¶ 44). Specifically, Defendant Officers allegedly “did

not properly investigate the bullet casings and bullet holes left at the scene which

evidenced that [Patrick] had been shot at.” (Id.). Self-defense is an affirmative

defense to aggravated discharge of a firearm in Illinois and a defendant cannot be

convicted if the force used was justified. 720 ILCS 5/7-1(a); see also, e.g., People v.

Williams, 35 N.E.3d 1043, 1051 (Ill. App. Ct. 2015) (stating that “in order to sustain

a conviction for aggravated discharge of a firearm the State had to prove that


1On response, Patrick attempts to recharacterize Count III as a claim for unlawful pretrial detention
under the Fourth Amendment. (Dkt. 161 at 6). Whether Patrick could have asserted a claim for
unlawful pretrial detention, and despite what Patrick deems strategically expedient in responding to
a Rule 12(b)(6) challenge, the Second Amended Complaint itself does not maintain such a claim. The
Court will not entertain Patrick’s efforts to amend the operative complaint through briefing. See
Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 603 (7th Cir. 2009) (citing Car Carriers, Inc. v.
Ford Motor Co., 745 F.2d 1101, 1103 (7th Cir. 1984)).

                                            Page 15 of 20
    Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 16 of 20 PageID #:751




defendant . . . was not justified in using the force which he used”). Patrick’s entire

account of the shooting which preceded his arrest necessarily implies his conviction

is invalid.

        Count III is barred under Heck and dismissed without prejudice. 2

IV.     Counts IV–VI and Monell Claim

        In addition to alleging substantive constitutional violations under § 1983,

Patrick also brings a conspiracy claim (Count IV), a failure to intervene claim (Count

V), a supervisor liability claim (Count VI), and a Monell claim against the City of

Chicago (Count III, Count V, Dkt. 161 at 34–35). None of these are an independent

basis of liability under § 1983; each requires an underlying constitutional violation.

Smith v. Gomez, 550 F.3d 613, 617–18 (7th Cir. 2008) (“We note at the outset that

conspiracy is not an independent basis of liability in § 1983 actions.”); Rosado v.

Gonzalez, 832 F.3d 714, 718 (7th Cir. 2016) (“In order for there to be a failure to

intervene, it logically follows that there must exist an underlying constitutional

violation[.]”) (quoting Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir. 2005)); Word v.

City of Chicago, 946 F.3d 391, 395 (7th Cir. 2020) (“It is well established that there

can be no municipal liability based on an official policy under Monell if the policy did

not result in a violation of [a plaintiff’s] constitutional rights.”) (quoting King v. East

St. Louis School Dist. 189, 496 F.3d 812, 817 (7th Cir. 2007)); Higgins v. Correctional

Medical Services of Illinois, Inc., 178 F.3d 508, 513–14 (7th Cir. 1999) (supervisor


2“A suit barred by the doctrine of Heck is premature and must be dismissed without prejudice, because
Heck holds that the claim does not accrue until the conviction has been set aside.” Johnson v. Rogers,
944 F.3d 966, 968 (7th Cir. 2019) (citing Morgan v. Schott, 914 F.3d 1115, 1122 (7th Cir. 2019) and
Moore v. Burge, 771 F.3d 444, 446 (7th Cir. 2014)).

                                           Page 16 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 17 of 20 PageID #:752




liability); see, e.g., Edwards v. Joliff-Blake, No. 13 C 4558, 2017 WL 1134473, at *10

(N.D. Ill. Mar. 27, 2017) (supervisor liability).        Because none of Patrick’s

constitutional claims under § 1983 survive a Rule 12(b)(6) challenge, so too must his

derivative claims fail.

         Count IV, Count V, Count VI, and the Monell cause of action contained within

Counts III and V are dismissed without prejudice.

V.       Count VII: Illinois Malicious Prosecution

         Defendants argue Patrick’s claim for malicious prosecution under Illinois law

is barred by Heck. (Dkt. 146 at 11–12). Illinois courts embraced the Heck rule for

claims arising under Illinois law. Lieberman v. Liberty Healthcare Corp., 948 N.E.2d

1100, 1106–08 (Ill. App. Ct. 2011); Northfield Ins. Co. v. City of Waukegan, 701 F.3d

1124, 1137 (7th Cir. 2012). “To proceed on a [malicious prosecution] claim, Illinois

requires that the plaintiff prove that the underlying criminal proceedings terminated

in a manner indicative of the innocence of the accused, a higher standard than Heck’s

favorable termination accrual rule.” Savory v. Cannon, 947 F.3d 409, 430 (7th Cir.

2020) (citing Swick v. Liautaud, 662 N.E.2d 1238, 1242 (1996) (“[A] malicious

prosecution action cannot be predicated on underlying criminal proceedings which

were terminated in a manner not indicative of the innocence of the accused.”))

(emphasis in original). First, the criminal proceedings did not terminate in Patrick’s

favor.    Patrick pled guilty to one count of aggravated battery with a firearm in

exchange for the State dropping the remaining charges. (Dkt. 88 at 1; Dkt. 120 ¶ 51);

see Washington v. Summerville, 127 F.3d 552, 557 (7th Cir. 1997) (“The abandonment



                                      Page 17 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 18 of 20 PageID #:753




of the proceedings does not indicate the innocence of the accused when the nolle

prosequi results from: an agreement or compromise with the accused[.]”); see also,

e.g., Bridgeforth v. City of Glenwood, No. 18 C 7150, 2020 WL 1922907, at *6 (N.D.

Ill. Apr. 21, 2020). Patrick’s contention that the judicial proceedings “ultimately

terminated in [his] favor in a manner indicative of innocence” is both conclusory and

inconsistent with his guilty plea. (Dkt. 88 at 1; Dkt. 120 ¶ 95); Alam v. Miller Brewing

Co., 709 F.3d 662, 665–66 (7th Cir. 2013) (“[Courts] ‘need not accept as true legal

conclusions, or threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements.’”) (internal citations omitted). Second, a finding in favor

of Patrick on the malicious prosecution count would necessarily challenge the validity

of his conviction. Patrick alleges the Defendant Officers “withheld evidence that

would have proven [Patrick’s] innocence” and “improperly subjected [him] to judicial

proceedings[.]” Patrick’s malicious prosecution claim runs headlong into the Heck

bar and fails. Third, Patrick’s failure to adequately allege favorable termination

means he also failed to state a claim for malicious prosecution.

      Count VII is barred under Heck and dismissed without prejudice.

VI.   Count X: Illinois Intentional Infliction of Emotional Distress

      Defendants similarly argue Patrick’s intentional infliction of emotional

distress (“IIED”) claim under Illinois law is barred by Heck. (Dkt. 146 at 11–12).

Patrick’s IIED claim relies upon Defendant Officers’ purported fabrication of evidence

and suppression of exculpatory evidence resulting in an improper conviction. Indeed,

in Count X itself, Patrick alleges Defendants intended to cause emotional distress “by



                                     Page 18 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 19 of 20 PageID #:754




wrongfully inculpating [him] in a crime he did not commit.” (Dkt. 120 ¶ 109). Patrick

directly attacks the validity of his conviction, which he cannot do until the conviction

is set aside. See Lieberman, 948 N.E.2d at 1106–08 (Ill. App. Ct. 2011); see also, e.g.,

Starks v. City of Waukegan, 946 F. Supp. 2d 780, 803 (N.D. Ill. 2013) (recognizing

Illinois adopted Heck for state law claims).

       Count X is barred under Heck and dismissed without prejudice.

VII.   Counts VIII, IX, and XI

       In Count VIII, Count IX, and Count XI, Patrick brings claims for conspiracy,

superior liability, and indemnification under Illinois law, respectively. None of these

constitutes an independent cause of action and each requires an underlying claim.

Thomas v. Fuerst, 803 N.E.2d 619, 626 (Ill. App. Ct. 2004) (If a “plaintiff fails to state

an independent cause of action underlying his conspiracy allegations, the claim for

conspiracy also fails.”); see, e.g., Wrice v. Burge, 197 F. Supp. 3d 939, 957 (N.D. Ill.

2015) (superior liability); Shelton v. Schneider, No. 05 C 5955, 2006 WL 59364, at *8

(N.D. Ill. Jan. 4, 2006) (superior liability); Patrick v. Mathews, No. 16-cv-10118, 2017

WL 1739935, at *4 (N.D. Ill. May 7, 2017) (indemnification). Because Patrick fails to

state a claim on any of his substantive causes of action, his derivative causes of action

similarly fail.

       Counts VIII, IX, and XI are dismissed without prejudice.

                                    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss Patrick’s Second

Amended Complaint is granted. (Dkt. 143; Dkt 146). Counts III–XI are dismissed



                                      Page 19 of 20
  Case: 1:14-cv-05414 Document #: 184 Filed: 03/05/21 Page 20 of 20 PageID #:755




without prejudice. Count I is collaterally estopped and dismissed with prejudice.

Count II is dismissed with prejudice as untimely. As each of the counts are dismissed,

the Court declines to reach arguments as to individual defendants at this time.

Patrick is given 21 days from the date of this order to file a Third Amended Complaint

that comports with this Opinion if he is able to do so.




                                        ____________________________________
                                        Virginia M. Kendall
                                        United States District Judge
Date: March 5, 2021




                                     Page 20 of 20
